Opinion by
Mr. Justice Kephart,
The original notes in suit were unauthorized by the defendant and it seeks to be relieved of liability because the treasurer issued the notes to make .good his shortage, and though the money was deposited to the defendaiit’s..credit, it v;«ver actually received the benefit of the unauthorized loan, which merely replaced the money taken by the treasurer. The jury found the company had the benefit of the money raised by the notes and there is no evidence of any shortage at the time the notes were given or that the endorser knew of any such shortage until afterwards. When the notes were discounted and the amounts therefrom placed to the credit of the company, it received such benefit as would make it liable unless it should appear that the person who furnished the money knew of the circumstances under which the loan was procured and intended the transaction to be a loan for the defaulting officer rather than one for the company. All questions in this connection raised by the evidence were submitted to the jury by the learned trial judge, who stated in his charge: “If you find that the association got the benefit of these notes, and they were lifted by J. R. Bomberger, and were not cancelled by him in his lifetime, but were lost, then your verdict should be in favor of the plaintiff for the amount of the notes and interest. If, on the contrary, you find that the association did not get the benefit of the notes, or that they were cancelled for some reason by J. R. Bomberger in his lifetime, then the verdict may be in favor of the defendant.” A corporation cannot avail itself, as a defense, of an unauthorized act of its officer where a contract has been *468entered into and executed in good faith and the corporation has received the benefit of the performance: Lemmon v. East Palestine Rubber Co., 260 Pa. 28, 33; Martin v. Inter-State Lumber Co., 260 Pa. 218; McBride v. Western Pennsylvania Paper Co., 263 Pa. 345, 350. In a proceeding to recover the treasurer’s shortage, these notes were offered in evidence as a counterclaim, but were rejected by the trial judge as not competent. This is some evidence that plaintiff’s decedent who was the bondsman for the defaulting officer, did not intend to cancel the liability of the defendant on the notes, and, if it was liable, of necessity there should be some consideration to discharge the liability. Defendant asked for'a.judgment n. o. v. which must be denied.
The judgment is affirmed.